MEMORANDUM OPINION
                                         No. 04-11-00065-CV

                                           Lloyd MOODY,
                                              Appellant

                                                 v.

  Lisa JACAMAN, Prestige Development Company, Inc., Robert Jaime Laurel, Jr. and Robert
                                James Homes, LLC,
                                     Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CI09285
                             Honorable Martha Tanner, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 18, 2012

REVERSED AND REMANDED

           In this appeal, the parties mediated the unresolved portions of their dispute. On their

joint motion, we abated this appeal for the parties to perform their obligations under their

settlement agreement. Now, the parties have filed a joint motion to dismiss. Their motion states

they have settled and resolved the conflicts between them and have completed mutually

performing on their agreement except for disposing of the trial court’s judgment. They move

this court to set aside the trial court’s judgment without regard to the merits of the case and
                                                                                     04-11-00065-CV


remand the cause to the trial court to render a take-nothing judgment in accordance with the

terms of their settlement agreement. See TEX. R. APP. P. 42.1(a)(2).

       Therefore, we reinstate this appeal on the court’s docket and grant the parties’ joint

motion. We reverse the trial court’s judgment without regard to the merits and order the trial

court to render a take-nothing judgment consistent with the parties’ settlement agreement. See

id. Costs of this appeal are taxed against the party that incurred them. See id. R. 42.1(d).


                                                  Rebecca Simmons, Justice




                                                -2-